Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yalei Sun , Reg. No. 57765 on 03/01/2022.
 
A.	Amend the following claims:

 1. (Currently Amended) A message processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
receiving a session message associated with an interactive session of a social application;
while rendering the session message in a session interface corresponding to the interactive session of the social application:
		identifying a child application identifier in the session message;
		invoking plug-in code corresponding to the child application identifier in the social application; 
		obtaining, from the social application, shared data corresponding to the child , further including:
identifying, by using the social application, the shared data cached in the memory of the computing device; and
receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device; and
		dynamically presenting the shared data in the session message.
2. (Original) The method according to claim 1, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
sending, by using the plug-in code, a shared data obtaining request to a first server hosting the social application; and
receiving the shared data that corresponds to the child application identifier from the first server.
3. (Original) The method according to claim 1, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
identifying, by using the social application, the shared data cached in the memory of the computing device; and
receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device.
4. (Currently Amended) A message processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
receiving a session message associated with an interactive session of a social application;
while rendering the session message in a session interface corresponding to the interactive session of the social application:
		identifying a child application identifier in the session message;
		invoking plug-in code corresponding to the child application identifier in the social application; 
		obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including:
determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and
obtaining, by using the plug-in code, shared data corresponding to the target shared page; and
		dynamically presenting the shared data in the session message.
5. (Original) The method according to claim 4, wherein the determining, by using the plug-in code, a target shared page specified by the session message comprises:
extracting a page path and a page parameter in the session message by using the plug-in code; and
determining, according to the page path and the page parameter, the target shared page specified by the session message.
6. (Original) The method according to claim 1, wherein the dynamically presenting the shared data in the session message e comprises:
invoking, by using the plug-in code, a drawing interface provided by the social application within the session interface corresponding to the interactive session of the social application; and 
dynamically rendering the shared data in the drawing interface.
7. (Original) The method according to claim 1, wherein after the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, the method further comprises:
obtaining, by using the plug-in code, text content corresponding to the child application identifier; and

splicing and displaying, on the session interface corresponding to the interactive session of the social application, the text content.
8. (Original) The method according to claim 1, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
periodically obtaining, by using the plug-in code, shared data corresponding to the child application identifier; and
the dynamically presenting the shared data in the session message comprises:
rendering the periodically obtained shared data on the session interface corresponding to the interactive session of the social application.
9. (Original) The method according to claim 1, wherein the method further comprises:
detecting a triggering operation performed on the session message; and
running, according to the triggering operation, the child application corresponding to the child application identifier in an environment that is provided by the social application.
10. (Original) The method according to claim 9, wherein the running, according to the triggering operation, the child application corresponding to the child application identifier in an environment that is provided by the social application comprises:
obtaining, according to the triggering operation, page code corresponding to the child application identifier;
selecting, according to the page code, a common component from a common component library provided by the parent application; and
rendering the selected common component, to form a corresponding child application page.
11. (Currently Amended) A computing device, comprising a memory and a processor, the memory storing computer readable instructions, and the computer readable instructions, when executed by the processor, causing the computing device to perform a plurality of operations including:

while rendering the session message in a session interface corresponding to the interactive session of the social application:
		identifying a child application identifier in the session message;
		invoking plug-in code corresponding to the child application identifier in the social application; 
		obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including:
identifying, by using the social application, the shared data cached in the memory of the computing device; and
receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device; and
		dynamically presenting the shared data in the session message.
12. (Original) The computing device according to claim 11, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
sending, by using the plug-in code, a shared data obtaining request to a first server hosting the social application; and
receiving the shared data that corresponds to the child application identifier from the first server.
13. (Original) The computing device according to claim 11, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
identifying, by using the social application, the shared data cached in the memory of the computing device; and
receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device.
A computing device, comprising a memory and a processor, the memory storing computer readable instructions, and the computer readable instructions, when executed by the processor, causing the computing device to perform a plurality of operations including:
receiving a session message associated with an interactive session of a social application;
while rendering the session message in a session interface corresponding to the interactive session of the social application:
		identifying a child application identifier in the session message;
		invoking plug-in code corresponding to the child application identifier in the social application; 
		obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including:
determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and
obtaining, by using the plug-in code, shared data corresponding to the target shared page; and
		dynamically presenting the shared data in the session message.
15. (Original) The computing device according to claim 14, wherein the determining, by using the plug-in code, a target shared page specified by the session message comprises:
extracting a page path and a page parameter in the session message by using the plug-in code; and
determining, according to the page path and the page parameter, the target shared page specified by the session message.
16. (Original) The computing device according to claim 11, wherein the dynamically presenting the shared data in the session message e comprises:

dynamically rendering the shared data in the drawing interface.
17. (Original) The computing device according to claim 11, wherein the plurality of operations further comprise:
after obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code:
obtaining, by using the plug-in code, text content corresponding to the child application identifier; and
the dynamically presenting the shared data in the session message comprises:
splicing and displaying, on the session interface corresponding to the interactive session of the social application, the text content.
18. (Original) The computing device according to claim 11, wherein the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises:
periodically obtaining, by using the plug-in code, shared data corresponding to the child application identifier; and
the dynamically presenting the shared data in the session message comprises:
rendering the periodically obtained shared data on the session interface corresponding to the interactive session of the social application.
19. (Original) The computing device according to claim 11, wherein the plurality of operations further comprise:
detecting a triggering operation performed on the session message; and
running, according to the triggering operation, the child application corresponding to the child application identifier in an environment that is provided by the social application.
20. (Currently Amended) A non-transitory computer readable storage medium storing computer executable instructions, and the computer executable instructions, when executed by a 
receiving a session message associated with an interactive session of a social application;
while rendering the session message in a session interface corresponding to the interactive session of the social application:
		identifying a child application identifier in the session message;
		invoking plug-in code corresponding to the child application identifier in the social application; 
		obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including:
identifying, by using the social application, the shared data cached in the memory of the computing device; and
receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device; and
		dynamically presenting the shared data in the session message.
B.	Amend to the specification as the following:
[0001] This application is a continuation application of U.S. Patent Application No. 16/518,775, now U.S. Patent # 10877826  entitled "MESSAGE PROCESSING METHOD AND APPARATUS, STORAGE MEDIUM, AND COMPUTER DEVICE" filed on July 22, 2019, which is a continuation application of PCT Patent Application No. PCT/CN2018/081663, entitled "MESSAGE PROCESSING METHOD AND APPARATUS, STORAGE MEDIUM, AND COMPUTER DEVICE" filed on April 3, 2018, which claims priority to Chinese Patent Application No. 201710331416.5, filed with the Chinese Patent Office on May 11, 2017 and entitled "MESSAGE PROCESSING METHOD AND APPARATUS, STORAGE MEDIUM, AND COMPUTER DEVICE", all of which are incorporated herein by reference in their entirety.


B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 4, 11, 14,  20, the prior art as taught by  O'Rourke(US 20140282453 AJ), Shi(US 5875296 A), Belknap(US 20030085920 A1) do not teach on render obvious the limitations recited in claims 1, 11, 20 , when taken in the context of the claims as a whole while rendering the session message in a session interface corresponding to the interactive session of the social application: identifying a child application identifier in the session message; invoking plug-in code corresponding to the child application identifier in the social application; obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including: identifying, by using the social application, the shared data cached in the memory of the computing device; and receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device; and dynamically presenting the shared data in the session message  as recited in claim 1, 11, 20  and while rendering the session message in a session interface corresponding to the interactive session of the social application: identifying a child application identifier in the session message; invoking plug-in code corresponding to the child application identifier in the social application; obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, further including: determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and
obtaining, by using the plug-in code, shared data corresponding to the target shared page; and
dynamically presenting the shared data in the session message  as recited in claims 4, 14.  
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
   /LECHI TRUONG/   Primary Examiner, Art Unit 2194